            Case 1:19-cv-01348-MHC Document 36 Filed 03/25/20 Page 1 of 4




                           IN THE UNITED STATES DISTRICT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

ZURICH AMERICAN INSURANCE
COMPANY, as successor by merger to
MARYLAND CASUALTY
COMPANY,

                    Plaintiff,                CIVIL ACTION NO.
                                              1:19-cv-01348-MHC


CARLY RAY INDUSTRIES, INC.,
KEENAN MAYS and JAMARK
DERAY GOODWIN,

                    Defendants.


                   PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                       AND MOTION FOR DEFAULT JUDGMENT

         COMES NOW Plaintiff Zurich American Insurance Company, as successor by

merger to Maryland Casualty Company, (“ZAIC”) and hereby respectfully moves this

Court for summary judgment and default judgment pursuant to Fed. R. Civ. P. 55 and

56. In support of this motion, ZAIC relies on the following:

         • ZAIC’s Brief in Support of its Motion for Summary Judgment and Motion

              for Default Judgment.

         • ZAIC’s Statement of Material Facts as to Which There is No Genuine Issue



4821-2954-6936.2                          1
            Case 1:19-cv-01348-MHC Document 36 Filed 03/25/20 Page 2 of 4




              to be Tried.

         • ZAIC’s Appendix of Exhibits in Support of Its Motion for Summary

              Judgment and Motion for Default Judgment.

         In its Brief in Support of its Motion for Summary Judgment and Motion for

Default Judgment, ZAIC shows the Court that there are no genuine issues of material

fact and that ZAIC is entitled to summary judgment and default judgment as a matter

of law that it has no duty to defend or indemnify Defendants Carly Ray Industries,

Inc. and Jemark Deray Goodwin in connection with any demands, claims, or suits

filed or asserted by Defendant Keenan Mays in the underlying litigation. Wherefore,

ZAIC respectfully requests that the Court grant its motion for summary judgment and

motion for default judgment.

         Respectfully submitted this 25th day of March, 2020.

                                                   /s/ Christopher C. Meeks
LEWIS BRISBOIS BISGAARD                           Seth M. Friedman
& SMITH LLP                                       Georgia Bar No. 141501
1180 Peachtree Street, NE                         Christopher C. Meeks
Suite 2900                                        Georgia Bar Number 371020
Atlanta, Georgia 30309                            Victoria E. Munian
404.348.8585 (Telephone)                          Georgia Bar No. 463486
404.467.8845 (Facsimile)                          Attorneys for Plaintiff Zurich
seth.friedman@lewisbrisbois.com                   American Insurance Company as
christopher.meeks@lewisbrisbois.com               successor by merger to Maryland
victoria.munian@lewisbrisbois.com                 Casualty Company




4821-2954-6936.2                           2
            Case 1:19-cv-01348-MHC Document 36 Filed 03/25/20 Page 3 of 4




                          IN THE UNITED STATES DISTRICT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

ZURICH AMERICAN INSURANCE
COMPANY, as successor by merger to
MARYLAND CASUALTY
COMPANY,

                   Plaintiff,                   CIVIL ACTION NO.
                                                1:19-cv-01348-MHC


CARLY RAY INDUSTRIES, INC.,
KEENAN MAYS and JAMARK
DERAY GOODWIN,

                   Defendants.


                                CERTIFICATE OF COMPLIANCE

         Counsel certifies that this filing is prepared with Time New Roman 14-point

font in compliance with Local Rule 5.1.

         Dated this 25th day of March, 2020.

                                                   /s/ Christopher C. Meeks
LEWIS BRISBOIS BISGAARD                            Seth M. Friedman
& SMITH LLP                                        Georgia Bar No. 141501
1180 Peachtree Street, NE                          Christopher C. Meeks
Suite 2900                                         Georgia Bar Number 371020
Atlanta, Georgia 30309                             Victoria E. Munian
404.348.8585 (Telephone)                           Georgia Bar No. 463486
404.467.8845 (Facsimile)                           Attorneys for Plaintiff Zurich
seth.friedman@lewisbrisbois.com                    American Insurance Company as


4821-2954-6936.2                            3
            Case 1:19-cv-01348-MHC Document 36 Filed 03/25/20 Page 4 of 4




christopher.meeks@lewisbrisbois.com             successor by merger to Maryland
victoria.munian@lewisbrisbois.com               Casualty Company




4821-2954-6936.2                         4
